Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into effective as of
November 24, 2019 (the “Effective Date”), by and among Tallgrass Management,
LLC, a Delaware limited liability company (the “Company”), Tallgrass Energy GP,
LLC, a Delaware limited liability company (the “General Partner”), and William
R. Moler, an individual (“Executive”).

RECITALS

WHEREAS, Executive is currently employed as President and Chief Operating
Officer of the Company and serves on the Board of Directors of the General
Partner (the “Board”); and

WHEREAS, the Company desires to continue to employ Executive and Executive
desires to continue to be employed by the Company and serve as an executive of
the Partnership Entities (as defined below), on the terms set forth herein.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein (including in Exhibit A hereto), and other good and
valuable consideration, the parties agree as follows:

1. Employment. The Company agrees to continue to employ Executive and Executive
agrees to continue to be employed by the Company as the Company’s Chief
Executive Officer (collectively the “Position”) upon the terms and conditions of
this Agreement until such employment is terminated as provided in Section 7. For
no additional compensation, Executive shall serve on the Board during the
Employment Period. Executive will report to the Board. So long as Executive is
employed by the Company in the Position, each of the General Partner, Tallgrass
Equity, LLC and Tallgrass MLP GP, LLC (collectively, the “Partnership Entities”)
agrees that Executive will also serve as and be appointed in the same Position
for each of the Partnership Entities. The period in which Executive is employed
by the Company hereunder is referred to as the “Employment Period.”

2. Compensation.

(a) For all services rendered by Executive to the Company, the Partnership
Entities and each of the downstream affiliates of the Partnership Entities (the
Partnership Entities and such downstream affiliates (including the Company),
collectively, the “Constituent Companies”), the Company will pay Executive an
annualized base salary of not less than $750,000 (“Base Salary”), which will
accrue and be payable in arrears in accordance with the Company’s general
payroll practices (and any increase in Base Salary during the Employment Period
shall then be referred to as “Base Salary” for the purposes of this Agreement).

(b) Subject to this Section 3(b), Executive shall receive a bonus for the 2019
calendar year (the “2019 Bonus”), which 2019 Bonus shall be $1,500,000. The 2019
Bonus shall be paid as soon as administratively feasible after the end of the
2019 calendar year, but in no event later than March 15, 2020. For the 2020
calendar year and for each



--------------------------------------------------------------------------------

subsequent complete calendar year that Executive is employed by the Company
hereunder, Executive shall be eligible for discretionary bonus compensation (the
“Annual Bonus”), which shall be determined by the Board. For the 2020 calendar
year, the Annual Bonus shall have a target value equal to 400% of Executive’s
Base Salary (subject to achievement of applicable performance targets). The
performance targets for the applicable calendar year (the “Bonus Year”) shall be
established by the Board (or a committee thereof) annually and communicated to
Executive not later than February 15 of each year. Each Annual Bonus, if any,
shall be paid as soon as administratively feasible after the Board (or a
committee thereof) certifies whether the applicable performance targets for the
Bonus Year have been achieved, but in no event later than March 15th following
the end of such Bonus Year. Notwithstanding anything in this Section 2(b) to the
contrary and except as otherwise provided in Section 7(a), (i) Executive shall
be paid the 2019 Bonus only if Executive remains continuously employed by the
Company from the Effective Date through December 31, 2019 (and regardless of
whether Executive is employed by the Company after December 31, 2019), and
thereafter (ii) the Annual Bonus, if any, shall only be payable for each
particular Bonus Year if Executive remains continuously employed by the Company
from the Effective Date through the date on which such Annual Bonus is paid.

(c) During the Employment Period, Executive shall be eligible to participate in
the Company’s equity incentive plan(s), as in effect from time to time. Any
award(s) granted to Executive shall be on such terms and conditions as the Board
shall determine.

(d) Executive shall be eligible to earn incentive compensation subject to the
terms and conditions set forth on Exhibit A and further subject to the terms of
all applicable award documentation (the “Incentive Compensation”).

(e) All payments made, and benefits provided, by the Company to Executive under
this Agreement are subject to any applicable withholding and other applicable
taxes.

3. Additional Benefits; Expenses; Liability Insurance.

(a) During the Employment Period, Executive will be eligible for additional
benefits, by way of insurance, hospitalization and vacations normally provided
to senior executives of the Company, pursuant to the terms of those plans,
programs and policies of the Company in effect during Executive’s employment
with the Company, and such additional benefits, if any, as determined by the
Board.

(b) The Company will reimburse Executive for all ordinary and necessary
out-of-pocket expenses incurred and paid by Executive in the course of the
performance of Executive’s duties pursuant to this Agreement and consistent with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company’s
requirements with respect to the manner of approval and reporting of these
expenses.

 

2



--------------------------------------------------------------------------------

(c) So long as Executive is employed under this Agreement and thereafter so long
as Executive is subject to any possible claim arising from or out of any actions
or inactions of any of the Constituent Companies or the Executive, individually,
during the time of Executive’s employment, the Company and the Partnership
Entities will purchase and maintain in effect for the benefit of Executive one
or more valid and enforceable policies of directors and officers liability
insurance providing, in all respects, coverage at least as beneficial to
Executive as that provided pursuant to the insurance policies in place on the
date hereof, including without limitation, coverage for actions taken for or on
behalf of Constituent Companies. In addition, if Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (a “Proceeding”), other than any
Proceeding initiated by Executive or the Company related to any contest or
dispute between Executive and the Company, a Partnership Entity or an affiliate
of the Company or a Partnership Entity with respect to this Agreement or
Executive’s employment hereunder, by reason of the fact that Executive is or was
a director or officer of the Company, a Partnership Entity or a Constituent
Company, affiliate of the Company or a Partnership Entity, or is or was serving
at the request of the Company as a director, officer, member, employee, or agent
of another corporation or a partnership, joint venture, trust, or other
enterprise, Executive shall be indemnified and held harmless by all of the
Constituent Companies, as defined herein, to the maximum extent permitted under
applicable law and the Company’s or such Constituent Company’s governing
documents from and against any liabilities, costs, claims, and expenses,
including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees). Costs and expenses incurred by Executive in defense
of such Proceeding (including attorneys’ fees) shall be paid by the Company
and/or a Constituent Company within 45 days of receipt by the Company of: (1) a
written request for payment; (2) appropriate documentation evidencing the
incurrence, amount, and nature of the costs and expenses for which payment is
being sought; and (3) an undertaking adequate under applicable law made by or on
behalf of Executive to repay the amounts so paid if it shall ultimately be
determined that the Executive is not entitled to be indemnified by the Company
and the Partnership Entities under this Agreement.

4. Duties. During the Employment Period, Executive will (a) devote Executive’s
reasonable best efforts and primary business time (other than as a result of
illness or disability) to further the interests of the Company and the
Constituent Companies, (b) perform diligently, to the reasonably best of
Executive’s abilities, the usual and customary duties and services appertaining
to Executive’s Position (other than as a result of illness or disability), as
well as such additional duties and services appropriate to Executive’s Position
that the Company may lawfully and reasonably request from time to time,
(c) truthfully and accurately maintain and preserve the records of the Company
and the Constituent Companies, and (d) fully account for all monies and other
property of the Company or any of the Constituent Companies over which Executive
may from time to time have in Executive’s custody and deliver the same to the
Company or its designee to the extent reasonably directed to do so. So long as
it does not materially interfere with Executive’s duties, nothing herein will
preclude Executive from accepting appointment to or continuing to serve on any
board of directors (or similar governing body) or as trustee of any business
(not competing with any of the Constituent Companies) or any charitable
organization, from engaging in charitable and community activities, from
delivering lectures and fulfilling speaking engagements, or from directing and
managing Executive’s personal investments and those of Executive’s family;
provided, that Executive shall obtain the Board’s prior written approval before
accepting any appointment to, or serving on, the board of directors (or similar
governing body) of any public company.

 

3



--------------------------------------------------------------------------------

5. Covenant Not to Compete.

(a) In consideration of, and as a condition of, Executive’s employment hereunder
and receipt of, and access to, confidential information of the Company and the
Constituent Companies, Executive agrees to the provisions of this Section 5.
Executive expressly agrees that, during the Employment Period and until the date
that is two years after the date that Executive is no longer employed by any
Constituent Company (or any of their successors), regardless of the reason that
Executive’s employment terminates, Executive will not, directly or indirectly,
without the express written consent of the Board except when and as requested to
do in and about the performance of Executive’s duties for a Constituent Company
(or its successor):

(i) own, manage, operate, control or participate in the ownership, management,
operation or control of, or have any interest, financial or otherwise, in or act
as an officer, director, partner, principal, member, manager, shareholder,
employee, agent, representative, consultant or independent contractor of, or in
any way assist (in a manner that is or could reasonably be expected to be
detrimental to any Constituent Company) any person or entity in the conduct of,
any business located in or doing business in the Restricted Area (as defined
below) that is engaged in any business competitive to, or is the same as or
substantially similar to, any business engaged in by a Constituent Company
during the term of Executive’s employment by any Constituent Company, including,
but not limited to, any business that is engaged in the interstate
transportation via pipeline of natural gas, petroleum or petroleum byproducts;
or

(ii) entice, solicit, or induce any person who has an employee or independent
contractor relationship with the Company or any other Constituent Company to
change or end such relationship or hire any such person.

(b) As used herein, “Restricted Area” shall mean the areas listed on Exhibit B,
and any other county or parish: (i) where a Constituent Company is engaged in
business during the period that Executive is employed by any Constituent Company
(or where, in the 12 months prior to the time that Executive ceases to be
employed by any Constituent Company, a Constituent Company has taken overt
action such as public disclosure or material cost expenditures to become engaged
in business of which the Executive is aware), or (ii) that is contiguous to a
county or parish referenced in the foregoing part (i) of this definition.

(c) Further notwithstanding Section 5(a) above, Executive may own passive
investments of up to 5% of the outstanding equity securities in any entity that
is listed upon a national stock exchange or actively traded in the
over-the-counter market so long as Executive does not have the power, directly
or indirectly, to control or direct the management or affairs of any such entity
and is not involved in, directly or indirectly: (i)

 

4



--------------------------------------------------------------------------------

controlling, directing, managing or operating or (ii) participating in the
control, direction, management or operation of such entity or its business or
affairs; provided further that, and notwithstanding the foregoing, Executive may
passively invest money with private equity firms or other private entities or
related investment funds or vehicles that make investments in competing
companies so long as Executive is not controlling, directing, managing or
operating such companies, such funds or any private equity firm or other private
entity investing in such companies or funds.

(d) Executive has voluntarily agreed to the covenants set forth in this
Section 5. Executive agrees and acknowledges that the limitations and
restrictions set forth herein, including geographical and temporal restrictions
on certain competitive activities, are reasonable in all respects, do not
interfere with public interests, will not cause Executive undue hardship, and
are material and substantial parts of this Agreement intended and necessary to
prevent unfair competition and to protect the Constituent Companies’ legitimate
business interests, including preservation of Confidential Information, and
protection of goodwill, and favorable customer and employee relationships.

6. Specific Performance. Recognizing that irreparable damage will result to the
Company and the other Constituent Companies in the event of the breach of any of
the foregoing covenants and assurances by Executive contained in Section 5, and
that the Constituent Companies’ remedies at law for any such breach or
threatened breach will be inadequate, the Company and the other Constituent
Companies, in addition to all such other remedies that may be available to them
at law and equity, will be entitled to an injunction, including a mandatory
injunction, to be issued by any court of competent jurisdiction ordering
compliance with this Agreement or enjoining and restraining Executive, from the
continuation of the breach. The covenants and obligations of Executive set forth
in Section 5 are in addition to and not in lieu of or exclusive of any other
obligations and duties of Executive to the Company or the other Constituent
Companies, whether express or implied in fact or in law.

7. Termination.

(a) Executive’s employment by the Company will terminate immediately (unless
otherwise determined by the Board) upon the occurrence of Executive’s death or
Executive’s mental or physical incapacity or inability to perform the essential
functions of Executive’s job (after accommodating for any reasonable
accommodation, if available and required by law) for a consecutive period of 90
days or a non-consecutive period of 120 days during any 12-month period, as
reasonably determined by the Board after consultation with an independent
physician mutually agreeable by Executive and the Company, which Executive and
the Company agree to cooperate in good faith in the identification of such
physician (such periods to be extended if appropriate as a reasonable
accommodation for a disability). If Executive’s employment terminates in
accordance with this Section 7(a), Executive will be eligible to receive a
pro-rated portion of the Annual Bonus, if any, for the Bonus Year in which such
termination occurs, payable at the time annual bonuses are paid to executives of
the Company, but in no event later than March 15th of the calendar year
following the calendar year in which such termination occurs; provided, however,
in order to receive any such pro-rated Annual Bonus, Executive (or Executive’s
estate, as applicable) shall be required to timely satisfy the Release
requirement described in Section 7(f).

 

5



--------------------------------------------------------------------------------

(b) The Company may terminate Executive’s employment for Cause or without Cause.
“Cause” means: (1) Executive’s conviction of, or plea of nolo contendere to, any
crime or offense constituting a felony under applicable law, other than any
motor vehicle violations for which no custodial penalty is imposed;
(2) Executive’s commission of fraud or embezzlement against the Company or any
other Constituent Company; (3) gross neglect by Executive of, or gross or
willful misconduct by Executive in connection with the performance of,
Executive’s duties to the Company or any other Constituent Company;
(4) Executive willfully fails or refuses to carry out the reasonable and lawful
instructions of the person to whom Executive reports (other than as a result of
illness or disability) with respect to those matters reserved to such person;
(5) Executive’s failure to perform the duties and responsibilities of the
Position as Executive’s primary business activity, provided that, so long as it
does not materially interfere with Executive’s duties on behalf of the Company
or another Constituent Company or violate Section 5, nothing herein will
preclude Executive from accepting appointment to or continuing to serve on any
board of directors (or similar governing body) or as trustee of any business
corporation (not competing with any Constituent Company) as permitted by
Section 4 or any charitable organization, from engaging in charitable and
community activities, from delivering lectures and fulfilling speaking
engagements, or from directing and managing Executive’s personal investments and
those of Executive’s family; (6) a judicial determination that Executive has
breached Executive’s fiduciary duties with respect to the Company or any
Constituent Company; (7) Executive’s willful and material breach of Executive’s
obligations in any agreement between Executive and a Constituent Company that
Executive failed to cure, if curable, within 30 days following written notice
thereof, specifically identifying such willful and material breach, having been
delivered to Executive by the Company.

(c) Executive may terminate Executive’s employment with the Company with good
reason or without good reason. A “Resignation for Good Reason” means Executive’s
resignation for good reason (as defined below) if (x) Executive provides written
notice to the Company describing in reasonable detail the event and stating that
Executive’s employment will terminate upon a specified date in such notice
(“Good Reason Termination Date”), which date is not earlier than 30 days after
the date such notice is provided to the Company (“Notice Delivery Date”) and not
later than 90 days after the Notice Delivery Date and (y) the Company does not
remedy the event prior to the Good Reason Termination Date. For purposes of this
Agreement, Executive has “good reason” if there occurs without Executive’s prior
written consent:

(i) the removal of Executive as a member of the Board;

(ii) a material diminution of Executive’s duties and responsibilities to the
Company or any Constituent Company to a level inconsistent with those of the
Position;

 

6



--------------------------------------------------------------------------------

(iii) a material reduction in Executive’s Base Salary or target Annual Bonus, or
a material reduction in the aggregate welfare benefits provided to Executive
(not including any reduction related to a broader compensation or benefit
reduction that is not limited to Executive specifically);

(iv) a willful or intentional breach of this Agreement by the Company; or

(v) a relocation of Executive’s primary work location to a location that is not
within 30 miles of Leawood, Kansas.

(d) If (x) Executive’s employment with the Company is terminated pursuant to
Section 7(a), (y) the Company terminates Executive’s employment for Cause or
(z) Executive terminates Executive’s employment other than as a result of a
Resignation for Good Reason, the Company will pay or provide to Executive, or
his estate or designated beneficiary, as appropriate:

(i) all accrued, unpaid Base Salary, as Executive has earned up to the date of
termination; and

(ii) the other benefits and other amounts due Executive under Section 3 or as
otherwise required by applicable law, as Executive has earned up to the date of
Executive’s termination.

(e) If (x) the Company terminates Executive’s employment without Cause or
(y) Executive terminates Executive’s employment as a result of a Resignation for
Good Reason, the Company will pay or provide to Executive:

(i) all accrued, unpaid Base Salary, as Executive has earned up to the date of
termination;

(ii) an amount equal to $3,750,000, less any Base Salary earned for the year in
which such termination occurs, with such amount payable as a lump sum within 60
days after the termination of Executive’s employment;

(iii) if such termination occurs prior to October 31, 2022, accelerated vesting
of 125,000 of the equity participation shares granted pursuant to that certain
Equity Participation Share Agreement between Executive and the General Partner
dated March 11, 2019;

(iv) accelerated vesting of a portion of the Incentive Compensation as set forth
more fully in Exhibit A;

(v) during the portion, if any of the 18-month period following such termination
that Executive elects to continue coverage for Executive and Executive’s spouse
and eligible dependents, if any, under the Company’s group health plans pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company shall promptly reimburse Executive

 

7



--------------------------------------------------------------------------------

on a monthly basis for the difference between the amount Executive pays to
effect and continue such coverage and the employee contribution amount that
similarly situated employees of the Company pay for the same or similar coverage
under such group health plans (the “COBRA Benefit”); provided, however, that
Executive’s rights to the COBRA Benefit shall terminate upon the earlier of
(A) the time Executive becomes eligible to be covered under a group health plan
sponsored by another employer (and Executive shall promptly notify the Company
in the event that Executive becomes so eligible) or (B) the date Executive is no
longer eligible to receive COBRA continuation coverage. Notwithstanding anything
in the preceding provisions of this Section 7(e)(v) to the contrary, (x) the
election of COBRA continuation coverage and the payment of any premiums due with
respect to such COBRA continuation coverage will remain Executive’s sole
responsibility, and the Company will assume no obligation for payment of any
such premiums relating to such COBRA continuation coverage and (y) if the
provision of the COBRA Benefit cannot be provided in the manner described above
without penalty, tax, or other adverse impact on the Company, then the Company
and Executive shall negotiate in good faith to determine an alternative manner
in which the Company may provide a substantially equivalent benefit to Executive
without such adverse impact on the Company. If Executive has not become eligible
to be covered under a group health plan sponsored by another employer by the
earlier of the date that is 18 months after such termination or December 1 of
the calendar year following the calendar year in which the Termination Date
occurs (such earlier date being the “COBRA Payment Trigger Date”), then, on the
Company’s first regularly scheduled pay date following the COBRA Payment Trigger
Date (but in no event later than December 31 of the calendar year following the
calendar year in which such termination occurs), the Company shall pay to
Executive a lump sum cash payment equal to six times the amount Executive paid
to effect and continue coverage for himself and his spouse and eligible
dependents, if any, under the Company’s group health plan for the full calendar
month immediately preceding the COBRA Payment Trigger Date. For the avoidance of
doubt, so long as Executive has not become eligible to be covered under a group
health plan sponsored by another employer, it is the intent of the parties that
Executive will receive the reimbursement set forth in this Section 7(e)(v) for
18 months and a lump sum payment representing an additional six months; and

(vi) such other benefits and other amounts due Executive under Section 3 or as
otherwise required by applicable law, as Executive has earned up to the date of
termination.

Except as provided in Section 7(i), any payment under this Section 7(e) must be
made within 60 days after the termination of Executive’s employment (other than
under Section 7(e)(v), which shall made in accordance with such section, and any
payment under Section 7(e)(iv), which shall be made in accordance with Exhibit
A); provided, however, if the termination of Executive’s employment is not a
“separation from service” as described in Treas. Reg. § 1.409A-1(h) (a
“Section 409A Separation”), such payment will be delayed until Executive’s
Section 409A Separation.

 

8



--------------------------------------------------------------------------------

(f) As a condition to receiving the termination payments provided in
Section 7(a) and Section 7(e)(ii), the accelerated vesting provided in
Section 7(e)(iii) and Section 7(e)(iv), and the benefits provided in
Section 7(e)(v), Executive (or his estate, if applicable) will: (i) abide by all
of Executive’s obligations hereunder (and in any other agreement between
Executive and a Constituent Company) and (ii) execute and deliver to the Company
in the time provided by the Company to do so (and not exercise any revocation
right in any time provided by the Company to do so) a release, in a form
reasonably satisfactory to the Company (the “Release”), releasing all claims
arising out of Executive’s employment or affiliation with the Company and any
Constituent Company or the termination of such employment or affiliation (other
than all claims to severance payments Executive may have under this Section 7,
Executive’s rights under any of the Company’s incentive compensation and
employee benefit plans and programs to which Executive is entitled under this
Agreement, the Incentive Compensation, and any claim for any tort for personal
injury not arising out of or related to this termination).

(g) So long as Executive is an employee of the Company or any other Constituent
Company and thereafter (including after the termination of Executive’s
employment), Executive will not make any disparaging comment in any format,
whether written, electronic or oral, to any client, customer, account, supplier,
service provider, agency, regulator, employee, the media, or any other person or
entity regarding the Company, any other Constituent Company, the General
Partner, the owners of the General Partner or any of their respective
affiliates, clients, customers, accounts, suppliers, service providers,
employees, agents, regulators, officers, managers, members or directors, or
otherwise relating to the business of the Company, any other Constituent
Company, the General Partner or any of their respective owners or affiliates
(collectively, the “Non-Disparagement Parties”), in each case, that is or could
reasonably be expected to be detrimental to any Non-Disparagement Party.

(h) Notwithstanding the foregoing, nothing herein (or in the Confidentiality
Agreement) shall prevent Executive from making a good faith report of possible
violations of applicable law to any governmental agency, or making disclosures
that are protected under the whistleblower provisions of applicable law and,
pursuant to the federal Defend Trade Secrets Act, Executive shall not be held
criminally or civilly liable for the disclosure of a trade secret that is:
(A) made (x) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, and (y) solely for the purpose
of reporting or investigating a suspected violation of law; (B) made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; or (C) protected under the whistleblower provisions
of applicable law. In the event Executive files a lawsuit for retaliation by a
Constituent Company for reporting of a suspected violation of law, Executive may
(i) disclose a trade secret to Executive’s attorney and (ii) use the trade
secret information in the court proceeding related to such lawsuit, in each
case, if Executive (1) files any document containing such trade secret under
seal; and (2) does not otherwise disclose such trade secret, except pursuant to
court order. For the avoidance of doubt, nothing herein or in any other
agreement between Executive and a Constituent Company shall prevent Executive
from lawfully: (i) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by the

 

9



--------------------------------------------------------------------------------

U.S. Securities and Exchange Commission (the “SEC”) or any other governmental or
regulatory agency, entity, or official(s) (collectively, “Governmental
Authorities”) regarding a possible violation of any law; (ii) responding to any
inquiry or legal process directed to an employee individually from any
Governmental Authority; (iii) testifying, participating or otherwise assisting
in an action or proceeding by any Governmental Authorities relating to a
possible violation of law, including providing documents or other confidential
information to Governmental Authorities; or (iv) receiving an award for
information provided to the SEC or any other Governmental Authority. This
Agreement shall not be construed or applied to require Executive to obtain prior
authorization from a Constituent Company before engaging in any of the foregoing
conduct or to notify a Constituent Company of having engaged in any such
conduct.

(i) If Executive is a “Specified Employee” (as defined under Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”)) as of the date of
Executive’s termination of employment, as determined by the Company, and any
equity security of the Company or any Constituent Company is publicly traded on
an established securities market or otherwise, the payment of any amount under
this Agreement on account of Executive’s Section 409A Separation that is
deferred compensation subject to the provisions of Code Section 409A and not
otherwise excluded from Code Section 409A, will not be paid until the later of
the first business day that is six months after the date after Executive’s
Section 409A Separation or the date the payment is otherwise payable under this
Agreement (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed will be paid or reimbursed to Executive in a lump
sum, without interest, and any remaining payments due under this Agreement will
be paid or provided in accordance with the normal payment dates specified
herein.

(j) All reimbursement and in-kind benefits provided pursuant to this Agreement
will be made in accordance with Treas. Reg. § 1.409A-3(i)(1)(iv) such that any
reimbursement or in-kind benefits will be deemed payable at a specified time or
on a fixed schedule relative to a permissible payment event. Specifically,
(1) the amounts reimbursed and in-kind benefits provided under this Agreement,
other than with respect to medical benefits, during Executive’s taxable year may
not affect the amount reimbursed or in-kind benefit provided in any other
taxable year, (2) the reimbursement of an eligible expense will be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense was incurred, and (3) the right to reimbursement or an in-kind
benefit is not subject to liquidation or exchange for another benefit.

(k) For any period following the termination of Executive’s employment during
which Executive continues to serve as a member of the Board, Executive shall be
paid the cash and equity compensation and meeting and other fees and expense
reimbursements that are paid from time to time to the independent members of the
Board.

(l) In the event that, following Executive’s termination, the Company wishes to
engage Executive as a consultant in order to provide certain post-employment
services, the Parties will negotiate in good faith in order to agree upon the
terms of such consulting arrangement.

 

10



--------------------------------------------------------------------------------

8. Cooperation Regarding Litigation. So long as Executive is an employee of the
Company and thereafter for a period of two years after Executive is no longer
employed by a Constituent Company (including after the termination of
Executive’s employment) and so long as the Company is not in material breach of
this Agreement, Executive will reasonably cooperate with the Company and any
Constituent Company by being available to testify on behalf of the Company or
any Constituent Company, in any action, suit, or proceeding (whether civil,
criminal, administrative or investigative) and reasonably assist the Company or
any Constituent Company in any such action, suit, or proceeding, by providing
information and meeting and consulting with the Board or its representatives or
counsel, or representatives or counsel to the Company or any other Constituent
Company, as requested. The Company will promptly reimburse Executive for all
reasonable, pre-approved expenses incurred by Executive in connection with
Executive’s provision of testimony or assistance.

9. No Conflict. Executive represents and warrants to the Company and each
Partnership Entity that neither the execution nor delivery of this Agreement,
nor the performance of Executive’s obligations under this Agreement will
conflict with, or result in a breach of, any term, condition, or provision of,
or constitute a default under, any obligation, contract, agreement, covenant or
instrument to which Executive is a party or under which Executive is bound,
including, without limitation, the breach by Executive of a fiduciary duty to
any former employers.

10. Waiver of Breach. Failure of the Company or any Partnership Entity to demand
strict compliance with any of the terms, covenants or conditions hereof will not
be deemed a waiver of the term, covenant or condition, nor will any waiver or
relinquishment by the Company or any Partnership Entity of any right or power
under this Agreement at any one time or more times be deemed a waiver or
relinquishment of the right or power at any other time or times.

11. Entire Agreement; Amendment; Exhibits. Except as set forth below in this
paragraph, this Agreement cancels and supersedes all previous agreements, other
than the Confidentiality Agreement and Assignment of Inventions, by and between
Executive and the Company, entered into in connection with Executive’s
employment by the Company (the “Confidentiality Agreement”), relating to the
subject matter of this Agreement, written or oral, between the parties. This
Agreement, the Confidentiality Agreement and any Incentive Compensation award
documentations contain the entire understanding of the parties with respect to
the subject matter hereof and may not be amended, modified or supplemented in
any manner whatsoever except as otherwise provided herein or in writing signed
by each of the parties. For the avoidance of doubt, any non-disclosure,
confidentiality, non-competition, or non-solicitation restrictions on
Executive’s activities set forth in any prior agreement between any affiliate of
the Company or the General Partner and Executive remain in effect and are not
superseded or replaced by this Agreement. For the further avoidance of doubt,
Executive’s equity award agreements outstanding as of the Effective Date are not
canceled or superseded by this Section 11. Any and all exhibits and schedules
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes.

 

11



--------------------------------------------------------------------------------

12. Potential Unenforceability of any Provision. If a judicial determination is
made that any provision of this Agreement is an unenforceable restriction
against Executive, the provisions of this Agreement will be rendered void only
to the extent that a judicial determination finds the provisions unenforceable,
and the unenforceable provisions will automatically be reconstituted and become
a part of this Agreement, effective as of the date of this Agreement, to the
maximum extent in favor of the Company and the other Constituent Companies that
is lawfully enforceable. A judicial determination that any provision of this
Agreement is unenforceable will not render the entire Agreement unenforceable,
but rather this Agreement will continue in full force and effect absent any
unenforceable provision to the maximum extent permitted by law.

13. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and do not restrict or otherwise modify any of
the terms or provisions of this Agreement.

14. Governing Law. This Agreement is governed by the laws of the State of Kansas
applicable to agreements made and to be performed entirely within the State,
including all matters of enforcement, validity and performance.

15. Notice. Any notice, request, consent or communication under this Agreement
is effective only if it is in writing any (a) personally delivered or (b) sent
by a nationally recognized overnight delivery service, with delivery confirmed,
addressed as follows:

If to the Company:

Tallgrass Management, LLC

4200 W. 115th Street, Suite 350

Leawood, Kansas 66211

Attn: General Counsel

If to Executive:

William R. Moler

10342 Mohawk Road

Leawood, Kansas 66206

or such other persons or to such other addresses as may be furnished in writing
by any party to the other party, and will be deemed to have been given only upon
its delivery in accordance with this Section 15.

16. Assignment. This Agreement is personal and not assignable by Executive. This
Agreement may be assigned by the Company or General Partner without notice to or
consent of any other party of this Agreement; provided that, such assignment by
the Company or General Partner must be to a Constituent Company that agrees to
assume and has the financial means to satisfy the Company’s or General Partner’s
obligations hereunder. Except as described in the preceding sentence, this
Agreement is not assignable by any party hereto without the consent of all the
parties to this Agreement.

17. Survival of Obligations. All obligations of Executive that by their nature
involve performance, in particular, after the expiration or termination of this
Agreement, or that cannot be ascertained to have been fully performed until
after the expiration or termination of this Agreement, will survive the
expiration or termination of this Agreement.

 

12



--------------------------------------------------------------------------------

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which constitute one
agreement that is binding upon each of the parties, notwithstanding that all
parties are not signatories to the same counterpart.

19. Consent to Jurisdiction and Venue. The parties hereby submit to the
exclusive jurisdiction of the District Court for Johnson County, Kansas or the
United States District Court for the District of Kansas in any action or
proceeding arising out of or relating to this Agreement, including any appeal
and any action for enforcement or recognition of any judgment relating thereto,
and the parties hereby irrevocably agree that all claims in respect of such
action or proceeding may not be heard or determined in any court or before any
panel other than the District Court for Johnson County, Kansas or the United
States District Court for the District of Kansas. A final judgment in any such
action or proceeding will be conclusive and may be enforced in any other
jurisdictions by suit on the judgment or in any manner provided by law. The
parties hereby irrevocably waive, to the fullest extent they may legally and
effectively do so, any objection they may have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in the
District Court for Johnson County, Kansas or the United States District Court
for the District of Kansas. The parties hereby irrevocably waive, to the fullest
extent they may legally and effectively do so, the defense of an inconvenient
forum to the maintenance of any suit, action or proceeding in any such court.
The parties irrevocably consent to service of process in any suit, action or
proceeding in any manner provided by law.

20. Expenses. If either party brings any legal action or other proceeding to
enforce or interpret any of the rights, obligations or provisions of this
Agreement, or because of a dispute, breach or default in connection with any of
the provisions of this Agreement, the Prevailing Party (as defined below) is
entitled to recover from the non-prevailing party reasonable attorneys’ fees and
all other costs in such action or proceeding in addition to, but without
duplication, any other relief to which the prevailing party may be entitled. The
“Prevailing Party” shall mean that party who substantially prevails against the
other party.

21. No Mitigation; No Offset. If Executive’s employment is terminated, Executive
will be under no obligation to seek other employment and amounts due Executive
under this Agreement will not be offset by any remuneration attributable to any
subsequent employment that Executive may obtain.

22. Withholdings; Deductions. The Company and General Partner may withhold and
deduct from any benefits and payments made or to be made pursuant to this
Agreement (a) all federal, state, local and other taxes as may be required
pursuant to any law or governmental regulation or ruling and (b) any deductions
consented to in writing by Executive.

23. Deferred Compensation. This Agreement is intended to comply with
Section 409A of the Code or an exemption therefrom and will be administered in a
manner that is intended to meet those requirements and will be construed and
interpreted in accordance with such intent. For purposes of Section 409A of the
Code, each installment payment provided under

 

13



--------------------------------------------------------------------------------

this Agreement shall be treated as a separate payment. To the extent that an
award or payment, or the settlement or deferral thereof, is subject to
Section 409A of the Code, except as Executive and the Board otherwise determine
in writing, the award will be granted, paid, settled or deferred in a manner
that will meet the requirements of Section 409A of the Code, including
regulations or other guidance issued with respect thereto, such that the grant,
payment, settlement or deferral will not be subject to the excise tax applicable
under Section 409A of the Code. Any provision of this Agreement that would cause
the award or the payment, settlement or deferral thereof to fail to satisfy
Section 409A of the Code will be amended to comply with Section 409A of the Code
on a timely basis, which may be made on a retroactive basis, in accordance with
regulations and other guidance issued under Section 409A of the Code.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A of the Code and in no event shall any Constituent
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Executive on account of non-compliance
with Section 409A of the Code.

24. Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Executive has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Executive from the Company or any of its affiliates shall
be one dollar ($1.00) less than three times Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by Executive shall be subject to the excise tax
imposed by Section 4999 of the Code or (b) paid in full, whichever produces the
better net after-tax position to Executive (taking into account any applicable
excise tax under Section 4999 of the Code and any other applicable taxes). The
reduction of payments and benefits hereunder, if applicable, shall be made by
reducing, first, payments or benefits to be paid in cash hereunder in the order
in which such payment or benefit would be paid or provided (beginning with such
payment or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company or any of its affiliates used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Executive’s base amount, then Executive shall immediately repay
such excess to the Company upon notification that an overpayment has been made.
Nothing in this Section 24 shall require the Company to be responsible for, or
have any liability or obligation with respect to, Executive’s excise tax
liabilities under Section 4999 of the Code.

 

14



--------------------------------------------------------------------------------

25. Clawback.

(a) In the event of a Restatement (as defined below) within two reporting cycles
following payment of the Incentive Compensation (which two reporting cycles
shall mean the two full fiscal years following the year in which payment of the
Incentive Compensation is made, inclusive of any prior fiscal years covered by
such reporting cycle audits), the Board shall have the right, in its sole
discretion, to cause the Company to require the reimbursement or forfeiture by
Executive, to the extent permitted by governing law, of all or any portion of
the Incentive Compensation that would not have been paid, whether previously
paid, vested or unvested. As used herein, “Restatement” means a restatement of
the financial statements of Tallgrass Energy LP (“TGE”) due to material
non-compliance with any financial reporting requirement under applicable
securities laws; provided, however, that a Restatement shall not include a
restatement that the Board determines (i) is required or permitted under
generally accepted accounting principles in connection with the adoption or
implementation of a new accounting standard or interpretation, or (ii) is caused
by TGE’s decision to change its accounting practice as permitted by applicable
law.

(b) To the extent required by applicable law or any applicable securities
exchange listing standards, or as otherwise determined by the Board (or a
committee thereof), amounts paid or payable under this Agreement shall be
subject to the provisions of any applicable clawback policies or procedures
adopted by any Constituent Company, which clawback policies or procedures may
provide for forfeiture and/or recoupment of amounts paid or payable under this
Agreement. Notwithstanding any provision of this Agreement to the contrary, each
Constituent Company reserves the right, without the consent of Executive, to
adopt any such clawback policies and procedures, including such policies and
procedures applicable to this Agreement with retroactive effect.

[Signature page follows.]

 

15



--------------------------------------------------------------------------------

The parties have executed this Agreement effective for all purposes as of the
Effective Date.

 

TALLGRASS MANAGEMENT, LLC By:  

/s/ Christopher R. Jones

Name: Christopher R. Jones Title: EVP, Secretary and General Counsel TALLGRASS
ENERGY GP, LLC By:  

/s/ Christopher R. Jones

Name: Christopher R. Jones Title: EVP, Secretary and General Counsel EXECUTIVE:

/s/ William R. Moler

William R. Moler

SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Incentive Compensation

 

Performance Awards:   

TGE is a registered, publicly-traded entity on the New York Stock Exchange. In
the event a take-private transaction for TGE is not completed prior to April 30,
2020, on May 1, 2020, Executive will be eligible to receive 18,132,145
performance awards (the “Performance Awards”) as follows:

 

•   10,623,673 Performance Awards with a per Performance Award value equal to
(i) the lower of (a) the volume-weighted average price of a Class A share of TGE
over the 60-day period beginning November 1, 2024 and (b) $36.04/share, with
such price to be reduced based on the future value of any dividends paid between
January 1, 2020 and December 31, 2024, assuming a 10.5% rate of return, minus
(ii) a per share price of $32.95/share, with such price to be reduced based on
the future value of any dividends paid between January 1, 2020 and December 31,
2024, assuming a 10.5% rate of return

 

•   4,756,377 Performance Awards with a per Performance Award value equal to
(i) the lower of (a) the volume-weighted average price of a Class A share of TGE
over the 60-day period beginning November 1, 2024 and (b) $40.23/share, with
such price to be reduced based on the future value of any dividends paid between
January 1, 2020 and December 31, 2024, assuming an 12.5% rate of return, minus
(ii) a per share price of $36.04/share, with such price to be reduced based on
the future value of any dividends paid between January 1, 2020 and December 31,
2024, assuming a 12.5% rate of return

 

•   2,752,095 Performance Awards with a per Performance Award value equal to
(i) the lower of (a) the volume-weighted average price of a Class A share of TGE
over the 60-day period beginning November 1, 2024 and (b) $44.79/share, with
such price to be reduced based on the future value of any dividends paid between
January 1, 2020 and December 31, 2024, assuming a 15.0% rate of return, minus
(ii) a per share price of $40.23/share, with such price to be reduced based on
the future value of any dividends paid between January 1, 2020 and December 31,
2024, assuming a 15.0% rate of return

 

The Performance Awards, to the extent vested, will be settled in Class A shares
of TGE, less applicable withholdings, on January 10, 2025 based on the closing
price of the Class A shares of TGE on the date that is two trading days prior to
January 10, 2025; provided, however, that a maximum of 2,700,000 Class A shares
of TGE may be issued pursuant to the settlement of the Performance Awards with
any remaining value to be settled in cash.

 

EXHIBIT A



--------------------------------------------------------------------------------

Take Private Scenario:    In the event a take-private transaction is completed
prior to April 30, 2020, the Performance Awards described above will be replaced
by substantially economically equivalent IRR-based awards linked to returns to
private owner(s) on a cumulative basis based on invested equity, distributions
received and the fair market value of TGE on December 31, 2024 utilizing an
internal rate of return function. To the extent vested, such replacement awards
would be settled in cash no later than June 30, 2025 (regardless of Executive’s
employment status at such time). Vesting:   

One-sixth of the Performance Awards shall vest on the Effective Date and on each
of December 31, 2020, December 31, 2021, December 31, 2022, December 31, 2023
and December 31, 2024, in each case, so long as Executive remains continuously
employed by the Company from the Effective Date through each such vesting date.

 

Upon a termination of Executive’s employment with the Company by the Company for
Cause, Executive will forfeit without consideration all vested (but unpaid) and
unvested portions of the Performance Awards and all rights arising from the
Performance Awards and from being a holder thereof.

 

Upon a termination of Executive’s employment with the Company by the Company
without Cause or as a result of a Resignation for Good Reason prior to
December 31, 2024, (i) if such termination is on or within 12 months following a
Change of Control (as defined below), any unvested portion of the Performance
Awards shall become fully vested; (ii) if such termination is prior to a Change
of Control or more than 12 months following a Change of Control, one-sixth of
the Performance Awards shall become fully vested; (iii) after giving effect to
the foregoing clauses (i) and (ii), Executive will forfeit without consideration
all remaining unvested portions of the Performance Awards and all rights arising
from such unvested portions of the Performance Awards and from being a holder
thereof; and (iv) Executive will retain all vested portions of the Performance
Awards subject to the terms and conditions set forth herein and in the
applicable award documentation. The accelerated vesting described in this
paragraph shall be subject to Executive’s timely execution (and non-revocation
in any time provided to do so) of a release of claims in a form reasonably
satisfactory to the Company.

 

For the avoidance of doubt, upon a termination of Executive’s employment with
the Company as a result of Executive’s resignation other than a Resignation for
Good Reason or Executive’s death or disability, Executive will (i) forfeit
without consideration all unvested portions of the Performance Awards and all
rights arising from such unvested portions of the Performance Awards and from
being a holder thereof and (ii) retain all vested portions of the Performance
Awards subject to the terms and conditions set forth herein.

Adjustments:    The Performance Awards (including all calculation components and
the number of Performance Awards) will be adjusted for any share split, reverse
share split or similar transactions as provided for under the equity incentive
plan pursuant to which the Performance Awards are granted.

 

A-2



--------------------------------------------------------------------------------

Release of Claims:    Settlement of the Performance Awards will be subject to
Executive’s execution of a release of claims, in a form reasonably satisfactory
to the Company. Defined Terms:   

“Affiliate” means, with respect to any person, any other person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the person in question. As used herein, the term
“control” means the possession, direct or indirect of the power to direct or
cause the direction of the management and policies of a person, whether through
ownership of voting securities, by contract or otherwise.

 

“Change of Control” means any transaction in which (i) a person other than a
Qualifying Owner (as defined below) directly or indirectly acquires Voting
Control (as defined below), (ii) the equity owners of TGE approve, in one or a
series of transactions, a plan of complete liquidation of TGE, or (iii) the sale
or other disposition by TGE of all or substantially all of its assets in one or
more transactions to any person other than an Affiliate of any of the General
Partner, TGE, Tallgrass Equity, LLC, or their respective Affiliates or
subsidiaries.

 

“Qualifying Owner” means, collectively, (i) BIP Holdings Manager, L.L.C. and its
subsidiaries; (ii) Jasmine Ventures Pte. Ltd. and its Affiliates;
(iii) Blackstone Infrastructure Partners L.P. and its Affiliates; (iv) Enagas
U.S.A. LLC and its Affiliates, (v) any fund, holding company or investment
vehicle that is an Affiliate of any person in clauses (i) through (iv); and
(vi) any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Securities Exchange Act of 1934, as amended) of which any of the Qualifying
Owners are members; provided that in the case of such group and without giving
effect to the existence of such group or any other group, the persons listed in
clauses (i) through (v), collectively, beneficially own more than 50% of the
Voting Control.

 

“Voting Control” means any of the following (i) the direct or indirect ownership
or control of more than 50% of the voting interests in the General Partner,
(ii) the ownership of more than 50% of the general partner interests in TGE,
(iii) the ownership of such other rights or interests that grant to the owner or
holder thereof the ability to direct the management or policies of TGE, whether
through the ownership of voting rights, by contract, or otherwise, or (iv) if
TGE becomes a corporation or limited liability company or if the limited
partners of TGE become eligible to elect the members of the Board, the direct or
indirect ability to appoint a majority of the board of directors of the
corporation or limited liability company or the Board, as the case may be.

 

A-3



--------------------------------------------------------------------------------

Exhibit B

Restricted Area

The following parishes in the State of Louisiana:

Acadia

Allen

Ascension

Assumption

Avoyelles

Beauregard

Bienville

Bossier

Caddo

Calcasieu

Caldwell

Cameron

Catahoula

Claiborne

Concordia

De Soto

East Baton Rouge

East Carroll

East Feliciana

Evangeline

Franklin

Grant

Iberia

Iberville

Jackson

Jefferson Davis

Jefferson

Lafayette

Lafourche

LaSalle

Lincoln

Livingston

Madison

Morehouse

Natchitoches

Orleans

Ouachita

Plaquemines

Pointe Coupee

Rapides

Red River

 

EXHIBIT B



--------------------------------------------------------------------------------

Richland

Sabine

St. Bernard

St. Charles

St. Helena

St. James

St. John The Baptist

St. Landry

St. Martin

St. Mary

St. Tammany

Tangipahoa

Tensas

Terrebonne

Union

Vermilion

Vernon

Washington

Webster

West Baton Rouge

West Carroll

West Feliciana

Winn

 

B-2